   Case: 2:20-cr-00226-MHW Doc #: 13 Filed: 02/03/21 Page: 1 of 4 PAGEID #: 38



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

UNITED STATES OF AMERICA

      vs.                                   Criminal Action 2:20-cr-226
                                            JUDGE MICHAEL H. WATSON

JOHN P. RAPHAEL

                           REPORT AND RECOMMENDATION

      The United States and defendant John P. Raphael have entered into

a plea agreement, executed pursuant to the provisions of Rule

11(c)(1)(B), whereby defendant agreed to enter a plea of guilty to an

Information charging him with honest services wire fraud in violation

of 18 U.S.C. §§ 1343, 1346. Information, ECF No. 2. The Information

also contains a forfeiture provision. Id. 1       On February 3, 2021,

defendant, assisted by his counsel, participated in an initial

appearance, arraignment, and entry of guilty plea proceeding.

        After being advised of his right to appear personally and with

his counsel and after consulting with his counsel, defendant consented

to appear by videoconference.

      Defendant also waived his right to an indictment in open court

and after being advised of the nature of the charge and of his rights.

See Fed. R. Crim P. 7(b).



      1 In the   Plea Agreement, ECF No. 3, defendant agreed to a restitution
obligation and   to the forfeiture provision in the Information. The Plea
Agreement also   includes an appellate waiver provision that preserves only
certain claims   for appeal.


                                        1
  Case: 2:20-cr-00226-MHW Doc #: 13 Filed: 02/03/21 Page: 2 of 4 PAGEID #: 39



     Defendant also consented, pursuant to 28 U.S.C. §636(b)(3), to

enter a guilty plea before a Magistrate Judge.       See United States v.

Cukaj, 25 Fed. Appx. 290, 291 (6th Cir. 2001)(Magistrate Judge may

accept a guilty plea with the express consent of the defendant and

where no objection to the report and recommendation is filed).

     During the plea proceeding, the undersigned observed the

appearance and responsiveness of defendant in answering questions.

Based on that observation, the undersigned is satisfied that, at the

time he entered his guilty plea, defendant was in full possession of

his faculties, was not suffering from any apparent physical or mental

illness, and was not under the influence of narcotics, other drugs, or

alcohol.

     Prior to accepting defendant’s plea, the undersigned addressed

defendant personally and in open court and determined his competence

to plead.    Based on the observations of the undersigned, defendant

understands the nature and meaning of the charge in the Information

and the consequences of his plea of guilty to that charge.         Defendant

was also addressed personally and in open court and advised of each of

the rights referred to in Rule 11 of the Federal Rules of Criminal

Procedure.

     Having engaged in the colloquy required by Rule 11, the Court

concludes that defendant’s plea is voluntary.       Defendant acknowledged

that the plea agreement signed by him, his attorney and the attorney

for the United States and filed on December 29, 2020, represents the

only promises made by anyone regarding the charge in the Information.
  Case: 2:20-cr-00226-MHW Doc #: 13 Filed: 02/03/21 Page: 3 of 4 PAGEID #: 40



Defendant was advised that the District Judge may accept or reject the

plea agreement and that, even if the District Judge refuses to accept

any provision of the plea agreement not binding on the Court,

defendant may nevertheless not withdraw his guilty plea.

        Defendant confirmed the accuracy of the statement of facts

supporting the charge, which is attached to the Plea Agreement.          He

confirmed that he is pleading guilty to Count 1 of the Information

because he is in fact guilty of that offense.       The Court concludes

that there is a factual basis for the plea.

        The Court concludes that defendant’s plea of guilty to Count 1 of

the Information is knowingly and voluntarily made with understanding

of the nature and meaning of the charge and of the consequences of the

plea.

        It is therefore RECOMMENDED that defendant’s guilty plea to Count

1 of the Information be accepted.     Decision on acceptance or rejection

of the plea agreement was deferred for consideration by the District

Judge after the preparation of a presentence investigation report.

        In accordance with S.D. Ohio Crim. R. 32.1, and as expressly

agreed to by defendant through counsel, a written presentence

investigation report will be prepared by the United States Probation

Office.    Defendant will be asked to provide information; defendant’s

attorney may be present if defendant so wishes.        Objections to the

presentence report must be made in accordance with the rules of this

Court.



                                      3
  Case: 2:20-cr-00226-MHW Doc #: 13 Filed: 02/03/21 Page: 4 of 4 PAGEID #: 41



     If any party seeks review by the District Judge of this Report

and Recommendation, that party may, within fourteen (14) days, file

and serve on all parties objections to the Report and Recommendation,

specifically designating this Report and Recommendation, and the part

thereof in question, as well as the basis for objection thereto.          28

U.S.C. §636(b)(1); F.R. Civ. P. 72(b).      Response to objections must be

filed within fourteen (14) days after being served with a copy

thereof.   F.R. Civ. P. 72(b).

     The parties are specifically advised that failure to object to

the Report and Recommendation will result in a waiver of the right to

de novo review by the District Judge and of the right to appeal the

decision of the District Court adopting the Report and Recommendation.

See Thomas v. Arn, 474 U.S. 140 (1985); Smith v. Detroit Federation of

Teachers, Local 231 etc., 829 F.2d 1370 (6th Cir. 1987); United States

v. Walters, 638 F.2d 947 (6th Cir. 1981).




February 3, 2021                               s/ Norah McCann King
 Date                                           Norah McCann King
                                          United States Magistrate Judge
